DETAILED ACTION
This action is in reply to an application filed September 21st, 2020. Claims 1-10 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on September 24th, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 21st, 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
The use of the term “Bluetooth®”, which is a trade name or a mark used in commerce, has been noted in this application on pages 6, 10, 11, 13, 20, and 44 of the specification. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The use of the term “Bluetooth®”, which is a trade name or a mark used in commerce, has been noted in this application on pages 6, 10, 11, 13, 20, and 44 of the specification. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
The use of the term “Wi-Fi®”, which is a trade name or a mark used in commerce, has been noted in this application on page 44 of the specification. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The use of the term ““Wi-Fi®”, which is a trade name or a mark used in commerce, has been noted in this application on page 44 of the specification. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is requested.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “reception unit” in claims 1-4, 6, 7, and 9.
The limitation “reception unit” is being interpreted under 35 U.S.C. 112(f) to have the structure as recited in applicant’s specification on page 2 Para. 006 lines 11-12: “a reception unit (sensor) for measuring a distance between the vehicle and the terminal” and page 4 Para. 0015 lines 21-25: “In the above arrangement, preferably, each of the reception units includes a plate-shaped circuit board (22) provided with the reception surface, plural antennas (23) provided on the reception surface, and a processing device (25) connected to the antennas, the circuit board is fixed to the vehicle such that the reception surface faces an outside of the vehicle”.
Applicant should be advised that since this structure is recited in claim 5 the recited “reception unit” of claim 5 is not interpreted under 35 U.S.C. 112(f) as it does invoke sufficient structure; however as no claim is dependent upon claim 5, all other recitations of “reception unit” in claims 1-4, 6, 7, and 9 are interpreted under 35 U.S.C. 112(f).
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) in claims 1-4, 6, 7, and 9 it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recite sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 contains the trademark/trade name “Bluetooth”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a type of wireless mode of communication and, accordingly, the identification/description is indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nam; Min Hwan (US Pub. No. 20180236957 A1), herein after Nam, and further in view of Alarcon et al. (US Pub. No. 20180105165 A1), herein after Alarcon.
Regarding claim 1, Nam teaches [a] remote parking system for parking a vehicle at a prescribed parking position by a remote operation, comprising (Nam: Para. 0003; "A remote control device, such as a smart key, a key fob, or the like, has functions for remotely controlling a driving operation (e.g., parking, driving, etc.) of a controllable vehicle. A driver near the vehicle can manipulate the remote control device to remotely park the vehicle at a desired parking area or remotely drive the vehicle out to a desired location.") a terminal configured to be carried by a user, to accept an operation input by the user, and to transmit a ranging signal for measuring a distance from the terminal to the vehicle (Nam: Para. 0006; "According to embodiments of the present disclosure, a vehicle includes: a communication unit performing communication with a remote control device and receiving an instruction signal for remotely controlling a driving operation of the vehicle from the remote control device; a position acquiring unit detecting a position of the remote control device when the communication unit receives the instruction signal from the remote control device; and a controller restricting the remote control of the driving operation of the vehicle based on the detected position of the remote control device."); plural reception units attached to an outer edge of the vehicle with a reference posture, provided with a reception surface to receive the ranging signal from the terminal, and configured to detect an arrival direction of the ranging signal with respect to the reception surface (Nam: Para. 0006, 0014, 0015, 0066, 0067, and 0074, also see FIG. 5 and 6; "According to embodiments of the present disclosure, a vehicle includes: a communication unit performing communication with a remote control device and receiving an instruction signal for remotely controlling a driving operation of the vehicle from the remote control device; a position acquiring unit detecting a position of the remote control device when the communication unit receives the instruction signal from the remote control device..." "The communication unit can include at least three receivers, each receiver detecting the instruction signal from the remote control device, the at least three receiver being mounted at different positions in the vehicle." "The position acquiring unit can calculate candidate locations of the remote control device based on signal powers of received instruction signals, each of the instruction signals being detected by each of the at least three receivers, and determine an intersecting point of the candidate locations to be the position of the remote control device." "In FIGS. 4 and 5, when recognizing the instruction signal from the remote control device 200 via the communication unit 110 so as to remotely command the vehicle 100 to park at, or take out from, a predetermined area or a parking spot, the controller 130 can understand an estimated path or route before performing the driving operation remote control. The controller 130 can restrict or limit the remote control of the vehicle 100 when the remote control device 200 is placed on the estimated path or route." "That is, when the instruction signal from the remote control device 200 is received via the communication unit 110, the controller 130 instructs the position acquiring unit 120 to determine the position of the remote control device. Herein, the instruction signal is a kind of a radio frequency signal (or a low-frequency signal). According to embodiments of the present disclosure, the controller 130 can perform a low-frequency signal searching via the communication unit 110 to obtain the position of the remote control device 200." "In order to check the estimated path or route of the vehicle, a steering angle is monitored by a steering column steering angle sensor in real time, and the rotation angle α is derived using the steering angle of the steering column and the angle mapping data of the front outer wheel."); a control device configured to acquire the distance from the terminal to the vehicle based on the arrival direction of the ranging signal detected by at least two of the reception units and the reference posture of each of the reception units, and to move the vehicle toward the parking position based on the operation input to the terminal in a case where the control device determines that the acquired distance from the terminal to the vehicle is equal to or less than a prescribed threshold (Nam: Para. 0006, 0014, 0015, 0066, 0067, and 0074, also see FIG. 5 and 6; "According to embodiments of the present disclosure, a vehicle includes: a communication unit performing communication with a remote control device and receiving an instruction signal for remotely controlling a driving operation of the vehicle from the remote control device; a position acquiring unit detecting a position of the remote control device when the communication unit receives the instruction signal from the remote control device..." "The communication unit can include at least three receivers, each receiver detecting the instruction signal from the remote control device, the at least three receiver being mounted at different positions in the vehicle." "The position acquiring unit can calculate candidate locations of the remote control device based on signal powers of received instruction signals, each of the instruction signals being detected by each of the at least three receivers, and determine an intersecting point of the candidate locations to be the position of the remote control device." "In FIGS. 4 and 5, when recognizing the instruction signal from the remote control device 200 via the communication unit 110 so as to remotely command the vehicle 100 to park at, or take out from, a predetermined area or a parking spot, the controller 130 can understand an estimated path or route before performing the driving operation remote control. The controller 130 can restrict or limit the remote control of the vehicle 100 when the remote control device 200 is placed on the estimated path or route." "That is, when the instruction signal from the remote control device 200 is received via the communication unit 110, the controller 130 instructs the position acquiring unit 120 to determine the position of the remote control device. Herein, the instruction signal is a kind of a radio frequency signal (or a low-frequency signal). According to embodiments of the present disclosure, the controller 130 can perform a low-frequency signal searching via the communication unit 110 to obtain the position of the remote control device 200." "In order to check the estimated path or route of the vehicle, a steering angle is monitored by a steering column steering angle sensor in real time, and the rotation angle α is derived using the steering angle of the steering column and the angle mapping data of the front outer wheel."); and a transmission antenna fixed to the vehicle and configured to transmit the ranging signal to each of the reception units based on a signal from the control device (Nam: Para. 0066 and 0067; "In FIGS. 4 and 5, when recognizing the instruction signal from the remote control device 200 via the communication unit 110 so as to remotely command the vehicle 100 to park at, or take out from, a predetermined area or a parking spot, the controller 130 can understand an estimated path or route before performing the driving operation remote control. The controller 130 can restrict or limit the remote control of the vehicle 100 when the remote control device 200 is placed on the estimated path or route." "That is, when the instruction signal from the remote control device 200 is received via the communication unit 110, the controller 130 instructs the position acquiring unit 120 to determine the position of the remote control device. Herein, the instruction signal is a kind of a radio frequency signal (or a low-frequency signal). According to embodiments of the present disclosure, the controller 130 can perform a low-frequency signal searching via the communication unit 110 to obtain the position of the remote control device 200.").
Nam is silent to wherein the control device is configured to determine a failure of at least one of the reception units based on the ranging signal transmitted from the transmission antenna and received by the at least one of the reception units.
In a similar field, Alarcon teaches wherein the control device is configured to determine a failure of at least one of the reception units based on the ranging signal transmitted from the transmission antenna and received by the at least one of the reception units (examiner interprets that the failure of a reception unit can include a calibration error) (Alarcon: Para. 0030 and 0037; "The controller 22 includes an automated driving assistance system (ADAS) 24 for automatically controlling various actuators in the vehicle. In an exemplary embodiment, the ADAS 24 is configured to control the propulsion system 13, transmission 14, steering system 16, and wheel brakes 17 to control vehicle acceleration, steering, and braking, respectively, without human intervention via a plurality of actuators 30 in response to inputs from a plurality of sensors 26, which may include GPS, RADAR, LIDAR, optical cameras, thermal cameras, ultrasonic sensors, and/or additional sensors as appropriate." "As shown in FIG. 2, the ADAS 24 includes multiple distinct control systems, including a sensor fusion and preprocessing module 32 that processes and synthesizes sensor data 27 from the variety of sensors 26. The sensor fusion and preprocessing module 32 performs calibration of the sensor data 27, including, but not limited to, LIDAR to LIDAR calibration, camera to LIDAR calibration, LIDAR to chassis calibration, and LIDAR beam intensity calibration. The sensor fusion and preprocessing module 32 outputs preprocessed sensor output 33. The sensor output 33 includes various calculated parameters including, but not limited to, a location of a detected obstacle relative to the vehicle, a predicted path of the detected obstacle relative to the vehicle, and a location and orientation of traffic lanes relative to the vehicle.") for the benefit of detecting any issues with the sensor used for the vehicle’s positioning.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the position acquiring system from Nam to include a method to detect failures including calibration errors in the positioning system, as taught by Alarcon, for the benefit of detecting any issues with the sensor used for the vehicle’s positioning.
Regarding claim 2, Nam and Alarcon remain applied as in claim 1 and Alarcon goes on to further teach [t]he remote parking system according to claim 1, wherein the control device is configured to correct the arrival direction of the ranging signal transmitted from the terminal and received by the at least one of the reception units to a direction at a time when the at least one of the reception units is in the reference posture based on the arrival direction of the ranging signal transmitted from the transmission antenna and received by the at least one of the reception units (Alarcon: Para. 0030 and 0037; "The controller 22 includes an automated driving assistance system (ADAS) 24 for automatically controlling various actuators in the vehicle. In an exemplary embodiment, the ADAS 24 is configured to control the propulsion system 13, transmission 14, steering system 16, and wheel brakes 17 to control vehicle acceleration, steering, and braking, respectively, without human intervention via a plurality of actuators 30 in response to inputs from a plurality of sensors 26, which may include GPS, RADAR, LIDAR, optical cameras, thermal cameras, ultrasonic sensors, and/or additional sensors as appropriate." "As shown in FIG. 2, the ADAS 24 includes multiple distinct control systems, including a sensor fusion and preprocessing module 32 that processes and synthesizes sensor data 27 from the variety of sensors 26. The sensor fusion and preprocessing module 32 performs calibration of the sensor data 27, including, but not limited to, LIDAR to LIDAR calibration, camera to LIDAR calibration, LIDAR to chassis calibration, and LIDAR beam intensity calibration. The sensor fusion and preprocessing module 32 outputs preprocessed sensor output 33. The sensor output 33 includes various calculated parameters including, but not limited to, a location of a detected obstacle relative to the vehicle, a predicted path of the detected obstacle relative to the vehicle, and a location and orientation of traffic lanes relative to the vehicle.").
Regarding claim 5, Nam and Alarcon remain applied as in claim 1 and Nam goes on to further teach [t]he remote parking system according to claim 1, wherein each of the reception units includes a plate-shaped circuit board provided with the reception surface, plural antennas provided on the reception surface, and a processing device connected to the antennas (Nam: Para. 0064, also see FIG. 3; "In FIG. 3, plural receivers (black-colored blocks) are equipped in the vehicle 100. In embodiments of the present disclosure, the communication unit 110 can include at least three receivers, which are mounted on different positions in the vehicle 100. Each of receivers can be configured to detect the instruction signal delivered from the remote control signal 200 with RSSI data. According to embodiments of the present disclosure, the position acquiring unit 120 can be configured to calculate candidate locations of the remote control device 200 based at least on RSSI data of the instruction signal, and to determine an intersecting point of the candidate locations as the position of the remote control device 200."), the circuit board is fixed to the vehicle such that the reception surface faces an outside of the vehicle (Nam: Para. 0064, also see FIG. 3; "In FIG. 3, plural receivers (black-colored blocks) are equipped in the vehicle 100. In embodiments of the present disclosure, the communication unit 110 can include at least three receivers, which are mounted on different positions in the vehicle 100. Each of receivers can be configured to detect the instruction signal delivered from the remote control signal 200 with RSSI data. According to embodiments of the present disclosure, the position acquiring unit 120 can be configured to calculate candidate locations of the remote control device 200 based at least on RSSI data of the instruction signal, and to determine an intersecting point of the candidate locations as the position of the remote control device 200."), and the processing device is configured to detect the arrival direction of the ranging signal from the terminal with respect to the reception surface based on a phase difference between the ranging signals received by the antennas (Nam: Para. 0057-0063; "As shown in FIG. 3, the position acquiring unit 120 gathers RSSI (Received Signal Strength Indicator) data of the instruction signal delivered from the remote control device 200 and received via a low-frequency antenna, and compares the RSSI data with each other to determine the position of the remote control device 200." "First, in order to determine the position of the remote control device 200, an internal correction value K corresponding to the remote control device (e.g., Key fob) 200 is set." "In detail, correction values (K, Kx, Ky, Kz) in response to a spatial dimension, i.e., three axes (e.g., x, y and z-axis), can be measured or determined based at least on receiving sensitivity deviation of three-axis reception coil(s) or antenna(s) in the remote control device 200, resonance frequency deviation of three-axis resonance circuit, and Q-factor deviation. The correction values (K, Kx, Ky, Kz) could be stored in the memory (e.g., EEPROM)." "Distances L (L1, L2, L3, . . . ), which corresponds to the position of the remote control device 200, are collected and stored in the vehicle 100." "Herein, the distance L can be calculated by the following Equation 1.L=K×(K.sub.x*RSSI.sub.x.sup.2+K.sub.y*RSSI.sub.y.sup.2+K.sub.z*RSSI.sub.z.sup.2).sup.1/6" "In Equation 1 above, K, Kx, Ky and Kz are the correction values stored in the memory of the remote control device 200, and RSSIx, RSSIy and RSSIz are RSSI data of low-frequency signal measured by antennas corresponding to each axis, and L is the distance." "The RSSI data received from the remote control device are acquired, and the distances (L1, L2, L3, . . . ) between the antennas of vehicle and the remote control device are calculated. The position acquiring unit 120 can compare the calculated distance with stored distance data to obtain the location of the remote control device 200.").
Regarding claim 6, Nam and Alarcon remain applied as in claim 1 and Alarcon goes on to further teach [t]he remote parking system according to claim 1, wherein the reception units are provided at least on both lateral ends on a front surface of the vehicle and on both lateral ends on a rear surface of the vehicle (Alarcon: Para. 0058; "If, at 414, the operator has not been successfully contacted after initiation of the timeout stages discussed above, the method 400 proceeds to 418. At 418, the live advisor 86 establishes a two-way connection with the vehicle 12 via the observation and interpretation module 40. The two-way communication between the vehicle 12 and the remote access center 78 includes the transmission of sensor data and the receipt of instruction for completion of the self-parking event. Image and sensor data is transmitted from the vehicle 12 via the wireless communication system 28 to the remote access center 78 for review by the live advisor 86. The remote access center 78 transmits commands, such as a control signal generated by the live advisor 86, to the ADAS 24 of the vehicle 12 via the wireless communication system 28. Next, at 420, the live advisor 86 reviews the preprocessed sensor output 33 and the mapping and localization output 37. The live advisor 86 reviews the preprocessed sensor output 33 that includes, for example and without limitation, 360 degree images of the environment surrounding the vehicle 12, overhead images of the vehicle 12, front, rear, and side camera images of the environment surrounding the vehicle 12, RADAR and LIDAR data, proximity and other detection data, among other preprocessed data, for any obstacles that may be present in the projected path of the vehicle 12 into the identified parking spot.").
Regarding claim 9, Nam and Alarcon remain applied as in claim 1 and Alarcon goes on to further teach [t]he remote parking system according to claim 1, wherein the distance from the terminal to the vehicle is determined based on a distance between the terminal and one of the reception units… (Nam: Para. 0057-0063; "As shown in FIG. 3, the position acquiring unit 120 gathers RSSI (Received Signal Strength Indicator) data of the instruction signal delivered from the remote control device 200 and received via a low-frequency antenna, and compares the RSSI data with each other to determine the position of the remote control device 200." "First, in order to determine the position of the remote control device 200, an internal correction value K corresponding to the remote control device (e.g., Key fob) 200 is set." "In detail, correction values (K, Kx, Ky, Kz) in response to a spatial dimension, i.e., three axes (e.g., x, y and z-axis), can be measured or determined based at least on receiving sensitivity deviation of three-axis reception coil(s) or antenna(s) in the remote control device 200, resonance frequency deviation of three-axis resonance circuit, and Q-factor deviation. The correction values (K, Kx, Ky, Kz) could be stored in the memory (e.g., EEPROM)." "Distances L (L1, L2, L3, . . . ), which corresponds to the position of the remote control device 200, are collected and stored in the vehicle 100." "Herein, the distance L can be calculated by the following Equation 1.L=K×(K.sub.x*RSSI.sub.x.sup.2+K.sub.y*RSSI.sub.y.sup.2+K.sub.z*RSSI.sub.z.sup.2).sup.1/6" "In Equation 1 above, K, Kx, Ky and Kz are the correction values stored in the memory of the remote control device 200, and RSSIx, RSSIy and RSSIz are RSSI data of low-frequency signal measured by antennas corresponding to each axis, and L is the distance." "The RSSI data received from the remote control device are acquired, and the distances (L1, L2, L3, . . . ) between the antennas of vehicle and the remote control device are calculated.").
Nam is silent to a distance between the terminal and one of the reception units closest to the terminal.
It would have been obvious to one ordinarily skilled in the art before the filling of the application the distance from the user to the vehicle can be based on the distance between the user and the closest antenna as Nam teaches calculating a distance from the user device to all of the receivers (reception units) (Nam: Para. 0063; "The RSSI data received from the remote control device are acquired, and the distances (L1, L2, L3, . . . ) between the antennas of vehicle and the remote control device are calculated.") for the purpose of determining the distance between a user and a vehicle, and by calculating the distance from each antenna to the user Nam is therefore also calculating the distance from the closest antenna to the user.
Regarding claim 10, Nam and Alarcon remain applied as in claim 1, however Nam is silent to [t]he remote parking system according to claim 1, wherein the ranging signal is based on Bluetooth, which is a standard for short-distance wireless communication.
It is well known in the art that Bluetooth is a standard for short-distance wireless communication as noted in . This can be seen in Alarcon (Alarcon: Para. 0028; "The vehicle 12 includes a wireless communications system 28 configured to wirelessly communicate with other vehicles (“V2V”) and/or infrastructure (“V2I”). In an exemplary embodiment, the wireless communication system 28 is configured to communicate via a wireless local area network (WLAN) using IEEE 802.11 standards, using Bluetooth, or by using cellular data communication. However, additional or alternate communication methods, such as a dedicated short-range communications (DSRC) channel, are also considered within the scope of the present disclosure. DSRC channels refer to one-way or two-way short-range to medium-range wireless communication channels specifically designed for automotive use and a corresponding set of protocols and standards.").
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Alarcon as applied to claim 1 above, and further in view of Takamatsu et al. (US Pub. No. 20180357493 A1), herein after Takamatsu.
Regarding claim 3, Nam and Alarcon remain applied as in claim 1, however Alarcon is silent to [t]he remote parking system according to claim 1, wherein the control device is configured to notify the terminal of a position of the at least one of the reception units whose failure has been determined and to cause the terminal to display the position of the at least one of the reception units whose failure has been determined.
In a similar field, Takamatsu teaches [t]he remote parking system according to claim 1, wherein the control device is configured to notify the terminal of a position of the at least one of the reception units whose failure has been determined and to cause the terminal to display the position of the at least one of the reception units whose failure has been determined (Takamatsu: Para. 0082; "For example, the onboard sensor apparatus 100 (e.g., first notification section 130 and control section 170) notifies a driver (user) of information showing a sensor abnormality. This allows the driver to recognize the sensor abnormality of an own vehicle and address the sensor abnormality, for example, by switching automated driving to human driving, or the like. FIG. 6 illustrates a UI example related to such a notification. For example, in the case where a rear camera sensor B has an abnormality, as illustrated in FIG. 6, the onboard sensor apparatus 100 displays warning text showing that the rear camera sensor B is not correctly operating on the display 131 and outputs warning sound 132.") for the benefit of troubleshooting the failure and fixing or replacing the problematic sensor.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the system for detecting when a sensor experiences a failure from Alarcon to also display where the failed sensor is in the vehicle, as taught by Takamatsu, for the benefit of troubleshooting the failure and fixing or replacing the problematic sensor.
Regarding claim 3, Nam, Alarcon, and Takamatsu remain as applied as in claim 3 and Takamatsu goes on to further teach [t]he remote parking system according to claim 3, wherein the control device is configured to calculate a stably ranging area where the distance from the terminal to the vehicle can be acquired stably based on the position of the at least one of the reception units whose failure has been determined, to cause the terminal to display the stably ranging area, and to cause the terminal to display a notification that prompts a movement to the stably ranging area when the terminal is present outside the stably ranging area (Takamatsu: Para. 0084; "For example, the onboard sensor apparatus 100 (e.g., detection section 110 and control section 170) may adjust the detection section 110 to decrease an erroneous difference between first sensor information and second sensor information. Specifically, the onboard sensor apparatus 100 performs calibration by adjusting a parameter of each sensor or recognition module included in the detection section 110. For example, the onboard sensor apparatus 100 accumulates evaluation values of differences calculated with the equation (1) or equation (2) above, and performs calibration to make a change in the direction in which the accumulated evaluation values decrease. The degree of reliability may be taken into consideration for calibration. Such calibration processing allows the onboard sensor apparatus 100 to correct an abnormality of its own sensor.").
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Alarcon as applied to claim 1 above, and further in view of Bozzone et al. (US Pub. No. 20070063834 A1), herein after Bozzone.
Regarding claim 7, Nam and Alarcon remain applied as in claim 1, however Nam and Alarcon are silent to [t]he remote parking system according to claim 1, wherein the control device is configured to cause the terminal to display an intensity of the ranging signal together with a position of the at least one of the reception units on receiving the ranging signal from the terminal.
In a similar field, Bozzone teaches [t]he remote parking system according to claim 1, wherein the control device is configured to cause the terminal to display an intensity of the ranging signal together with a position of the at least one of the reception units on receiving the ranging signal from the terminal (Bozzone: Para. 0025; "In a more specific embodiment, a method 60 as shown in FIG. 5 can include the steps of measuring and averaging RSSI over a sliding window at step 61. If the average RSSI falls below a first threshold at step 62, the method returns to step 61 and otherwise issues an alert at step 63 indicative that the remote controlled apparatus is heading towards a range with weaker signal strength or reception. If the average RSSI falls below a second (lower) threshold at step 64, then the user control is disabled and a "meandering algorithm" is initiated at step 65. A beacon can be transmitted by the controller at step 66. If the average RSSI remains above the second threshold at step 64, then the method returns to step 61.") for the benefit of informing the user of the signal strength of their controller with their remote controlled vehicle.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the display system from Nam in view of Alarcon with the indicator of signal strength, as taught by Bozzone, for the benefit of informing the user of the signal strength of their controller with their remote controlled vehicle.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Alarcon as applied to claim 1 above, and further in view of Lavoie et al. (US Pub. No. 20190202445 A1), herein after Lavoie.
Regarding claim 8, Nam and Alarcon remain applied as in claim 1, however Nam is silent to [t]he remote parking system according to claim 1, wherein the distance from the terminal to the vehicle is determined based on a distance between the terminal and a part of the vehicle closest to the terminal.
In a similar field, Lavoie teaches [t]he remote parking system according to claim 1, wherein the distance from the terminal to the vehicle is determined based on a distance between the terminal and a part of the vehicle closest to the terminal (Lavoie: Para. 0051; "In some examples, the body control module 134 is communicatively coupled to a remote keyless entry system 142 that receives signals from a key fob 144 to control functions of the vehicle 100. The remote keyless entry system 142 sends polling signals requesting the key fob 144 to measure the polling signal strength between the vehicle 100 and the key fob 144 and to report back the polling signal strength to the remote keyless entry system 142. In the illustrated examples, the body control module 134 includes a boundary monitor 146 that (a) tracks a distance (D) between the mobile device 138 and/or the key fob 144 and the vehicle 100, (b) determines whether the mobile device 138 and/or or the key fob 144 are within the threshold distance to the vehicle 100 and (c) controls various subsystems (e.g., the lights 124 and 126) of the vehicle 100 based on that determination.") for the benefit of determining the distance between the user and the vehicle.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the vehicle to user distance determination process from Nam to calculate it based on the distance between the user and the nearest part of the vehicle, as taught by Lavoie, for the benefit of determining the distance between the user and the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lavoie et al. (US Pub. No. 20190258238 A1) teaches a similar invention to the other recited invention from Lavoie however this publication also teaches receivers that are confined to only operate when they receive a signal from the direction they are facing.
Bonander; Martin (US Pub. No. 20190004508 A1) discloses a method for parking a vehicle remotely that includes the vehicle detecting the user in specific zones around the car.
Buttolo et al. (US Pub. No. 20180307227 A1) discloses a system for remotely parking a car with the user being with a close range of said vehicle and the vehicle to user communication system uses Bluetooth®.
Lin et al. (US Pub. No. 20160111001 A1) discloses a system for remotely controlling a vehicle and determining the vehicle’s location based on the signal strength of the vehicle to user device communication using Bluetooth®.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron K McCullers whose telephone number is (571)272-3523. The examiner can normally be reached Monday - Friday, Roughly 7:30 AM - 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.M./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663